 

Exhibit 10.3

 

TAX RECEIVABLE AGREEMENT

 

by and among

 

Fifth Street Asset Management Inc.,

Fifth Street Holdings L.P.,

Leonard M. Tannenbaum,

Bernard D. Berman,

Ivelin M. Dimitrov,

Tannenbaum Family 2012 Trust,

Bernard D. Berman 2012 Trust and

FSC CT II, Inc.

 

dated as of October 29, 2014

 

 

 

 

TABLE OF CONTENTS

 

    PAGE       Article 1 DEFINITIONS       Section 1.01 Definitions 2 Section
1.02 Other Definitional and Interpretative Provisions 8       Article 2
DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT       Section 2.01 Basis
Adjustment 9 Section 2.02 Exchange Basis Schedule 9 Section 2.03 Tax Benefit
Schedule 9 Section 2.04 Procedures, Amendments 10       Article 3 TAX BENEFIT
PAYMENTS       Section 3.01 Payments 10 Section 3.02 No Duplicative Payments 11
Section 3.03 Pro Rata Payments 11       Article 4 TERMINATION       Section 4.01
Early Termination and Breach of Agreement 11 Section 4.02 Early Termination
Notice 12 Section 4.03 Payment upon Early Termination 13       Article 5
SUBORDINATION AND LATE PAYMENTS       Section 5.01 Late Payments by the
Corporation 13       Article 6 NO DISPUTES; CONSISTENCY; COOPERATION      
Section 6.01 Principal Participation in the Corporation and Holding’s Tax
Matters 13 Section 6.02 Consistency 13 Section 6.03 Cooperation 14

 

i

 

 

      Article 7 MISCELLANEOUS       Section 7.01 Notices 14 Section 7.02
Counterparts 15 Section 7.03 Entire Agreement; No Third-Party Beneficiaries 15
Section 7.04 Governing Law 15 Section 7.05 Severability 15 Section 7.06
Successors; Assignment; Amendments; and Waivers 15 Section 7.07 Titles and
Subtitles 16 Section 7.08 Resolution of Disputes 17 Section 7.09 Reconciliation
18 Section 7.10 Withholding 19 Section 7.11 Admission of the Corporation into a
Consolidated Group; Transfers of Corporate Assets 19 Section 7.12
Confidentiality 20 Section 7.13 Partnerships 20

 

ii

 

 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (as amended from time to time, this “Agreement”),
dated as of October 29, 2014, is hereby entered into by and among Fifth Street
Asset Management Inc. (the “Corporation”), Fifth Street Holdings L.P.,
(“Holdings”), Leonard M. Tannenbaum, Bernard D. Berman, Ivelin M. Dimitrov, the
Tannenbaum Family 2012 Trust, the Bernard D. Berman 2012 Trust and FSC CT II,
Inc.

 

RECITALS

 

WHEREAS, the Principals (as defined below) are, or in connection with the IPO
will become, limited partners of Holdings, and they and the other limited
partners of Holdings hold or will hold Class A Units (“Units”) in Holdings.

 

WHEREAS, Holdings is treated as a partnership for U.S. federal income tax
purposes;

 

WHEREAS, the Corporation will become the general partner of, and will hold Units
in, Holdings;

 

WHEREAS, the Principals and certain other limited partners of Holdings will sell
Units to the Corporation pursuant to the IPO (as defined below);

 

WHEREAS, at certain times subsequent to the IPO, the Units will be exchangeable
for Class A common stock of the Corporation, par value $0.01 per share (“Class A
Shares”) or money, pursuant to the Exchange Agreement (as defined below);

 

WHEREAS, as a result of any Person’s exchanging Units either for money or Class
A Shares pursuant to the IPO or the Exchange Agreement (each such transaction,
an “Exchange”) and of the Principals’ agreeing to hold Units rather than
transfer all of their Units in exchange for shares of Class A Shares, the
Corporation is expected to incur lower Tax (as defined below) liabilities on an
ongoing basis with respect to the operations of Holdings and its subsidiaries;

 

WHEREAS, Holdings will have in effect an election under Section 754 of the
Internal Revenue Code of 1986, as amended (the “Code”), for each Taxable Year
(as defined below) in which an Exchange occurs, which election is intended to
result in an adjustment to the Tax basis of the assets owned by Holdings and
certain of its subsidiaries, solely with respect to the Corporation (in respect
of Units exchanged); and

 

WHEREAS, the parties to this Agreement desire to make certain arrangements to
share any Tax benefits realized by the Corporation as a result of any Exchange;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

 

 

 

Article 1

DEFINITIONS

 

Section 1.01         Definitions. As used in this Agreement, the terms set forth
in this Article 1 shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Advisory Firm” means PricewaterhouseCoopers LLP (“PwC”) or any other accounting
firm that is nationally recognized as being expert in Tax matters and that is
appointed by the Board and is reasonably acceptable to the Principals.

 

“Advisory Firm Letter” means a letter from the Advisory Firm stating that the
relevant schedule, notice or other information to be provided by the Corporation
to the Applicable Principal and all supporting schedules and work papers were
prepared by the Corporation in good faith and, to the extent not expressly
provided in this Agreement, on a reasonable basis in light of the facts and law
in existence on the date such schedule, notice or other information is delivered
or made available to the Principals.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls (as defined below), is
Controlled by, or is under common Control with, such first Person.

 

“Agreed Rate” means LIBOR plus 100 basis points.

 

“Agreement” is defined in the preamble of this Agreement.

 

“Amended Schedule” is defined in Section 2.04(b).

 

“Applicable Principal” means in respect of that portion of any Tax Benefit
Payment that arises from (i) an Exchange or (ii) a deemed Exchange pursuant to
clause (v) of the definition of “Valuation Assumptions”, the exchanging
Principal or Principal deemed to Exchange, as applicable.

 

“Basis Adjustment” means the adjustment to the Tax basis of an Exchange Asset as
a result of an Exchange and the payments made pursuant to this Agreement, as
calculated under Section 2.01, under Sections 732(b), 734(b), 743(b), 754, 755
and 1012 of the Code or otherwise, as applicable, and, in each case, comparable
sections of state, local and foreign Tax laws. Notwithstanding any other
provision of this Agreement, the amount of any Basis Adjustment resulting from
an Exchange of one or more Units shall be determined without regard to any
Pre-Exchange Transfer of such Units and as if any such Pre-Exchange Transfer had
not occurred.

 

A “Beneficial Owner” of a security means a Person who directly or indirectly,
through any contract, arrangement, understanding, relationship or otherwise, has
or shares: (i) voting power, which includes the power to vote, or to direct the
voting of, such security and/or (ii) investment power, which includes the power
to dispose of, or to direct the disposition of, such security. The terms
“Beneficially Own” and “Beneficial Ownership” shall have correlative meanings.

 

2

 

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of any of the following events:

 

(i)          any “person” or “group” (as such terms are defined in Sections
13(d) and 14(d) of the Exchange Act) other than the Principals and their
Affiliates:

 

(A)         is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act), directly or indirectly, of 50% or more of the
voting power of the voting stock of the Corporation;

 

(B)         in the context of a consolidation, merger or other corporate
reorganization in which the Corporation is not the surviving entity, acquires
50% or more of the voting power of the voting stock generally entitled to elect
directors of such surviving entity (or in the case of a triangular merger, of
the parent entity of such surviving entity), calculated on a fully diluted
basis; or

 

(C)         has obtained the power (whether or not exercised) to elect a
majority of the directors of the Corporation or its successors;

 

(ii)         the board of directors of the Corporation or its successors shall
cease to consist of a majority of Continuing Directors;

 

(iii)        the Corporation or its successors, alone or together with the
Principals and their respective Affiliates, cease to own 50% or more of the
equity interests of Holdings; or

 

(iv)        the sale of all or substantially all the assets of the Corporation
or Holdings.

 

“Class A Shares” is defined in the Recitals of this Agreement.

 

“Code” is defined in the Recitals of this Agreement.

 

“Continuing Directors” means the directors of the Corporation on the date of the
pricing of the IPO and each other director of the Corporation if such director’s
election or nomination for election to the Corporation’s board of directors is
approved by a majority of the then Continuing Directors.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the Preamble of this Agreement.

 

3

 

 

“Corporation Return” means the U.S. federal, state, local and/or foreign Tax
Return, as applicable, of the Corporation filed with respect to Taxes for any
Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount of Realized Tax Benefits for all Taxable Years of the Corporation, up to
and including such Taxable Year, net of the cumulative amount of Realized Tax
Detriments for the same period. The Realized Tax Benefit and Realized Tax
Detriment for each Taxable Year shall be determined based on the most recent Tax
Benefit Schedule or Amended Schedule, if any, in existence at the time of such
determination.

 

“Default Rate” means LIBOR plus 500 basis points.

 

“Determination” shall have the meaning ascribed to such term in Section 1313(a)
of the Code or similar provision of state, local and foreign Tax law, as
applicable, or any other event that finally and conclusively establishes the
amount of any liability for Tax.

 

“Dispute” is defined in Section 7.08(a).

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Notice” is defined in Section 4.02.

 

“Early Termination Schedule” is defined in Section 4.02.

 

“Early Termination Payment” is defined in Section 4.03(b).

 

“Early Termination Rate” means the lessor of (i) 6.50% and (ii) the Agreed Rate.

 

“Exchange” is defined in the Recitals of this Agreement; “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Agreement” means the Exchange Agreement by and among the Corporation,
Holdings and the limited partners of Holdings, including the Principals, as the
same may be amended from time to time in accordance with the terms thereof.

 

“Exchange Assets” means each asset that is held by Holdings, or by any of its
direct or indirect subsidiaries that is treated as a partnership or disregarded
entity for purposes of the applicable Tax, at the time of an Exchange
(including, for the avoidance of doubt, goodwill and going concern value).

 

“Exchange Basis Schedule” is defined in Section 2.02.

 

“Exchange Date” means the date of an Exchange.

 

“Exchange Payment” means any Tax Benefit Payment or Early Termination Payment
required to be made by the Corporation to the Principals under this Agreement.

 

4

 

 

“Exchange Price” means the value of Class A Shares, cash or other consideration
transferred to a holder of Units pursuant to an Exchange as payment for the
exchanged Units, other than amounts payable pursuant to this Agreement.

 

“Expert” is defined in Section 7.09.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for Taxes of the Corporation (or Holdings, but only with respect to
income realized by Holdings the Tax liability for which is allocable to the
Corporation for such Taxable Year using the same methods, elections, conventions
and similar practices used on the relevant Corporation Return) but using the
Non-Stepped Up Tax Basis instead of the Tax basis of the Exchange Assets and
excluding any deduction attributable to Imputed Interest.

 

“Imputed Interest” shall mean any interest imputed under Section 1272, 1274 or
483 or other provision of the Code and any similar provision of state, local and
foreign Tax law with respect to the Corporation’s payment obligations under this
Agreement.

 

“Initiating Party” is defined in Section 7.08(a).

 

“IPO” means the initial public offering of the Class A Shares, as contemplated
by the Corporation’s Registration Statement on Form S-1 (File No. 333-198613).

 

“IRS” means the U.S. Internal Revenue Service.

 

“LIBOR” means for each month (or portion thereof) during any period, an interest
rate per annum equal to the rate per annum reported, on the date two days prior
to the first day of such month, as published by Reuters (or other commercially
available source providing quotations of LIBOR) for London interbank offered
rates for U.S. dollar deposits for such month (or portion thereof).

 

“Market Value” means, with respect to the Class A Shares, on any given date: (i)
if the Class A Shares are listed for trading on the NASDAQ Stock Market, the
closing sale price per share of the Class A Shares on the NASDAQ Stock Market on
that date (or, if no closing sale price is reported, the last reported sale
price), (ii) if the Class A Shares are not listed for trading on the NASDAQ
Stock Market, the closing sale price (or, if no closing sale price is reported,
the last reported sale price) as reported on that date in composite transactions
for the principal national securities exchange registered pursuant to Section
6(g) of the Exchange Act, on which the Class A Shares are listed, (iii) if the
Class A Shares are not so listed on a national securities exchange, the last
quoted bid price for the Class A Shares on that date in the over-the-counter
market as reported by Pink Sheets LLC or a similar organization, or (iv) if the
Class A Shares are not so quoted by Pink Sheets LLC or a similar organization
such value as the Board, in its sole discretion, shall determine in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.02.

 

“Non-Stepped Up Tax Basis” means, with respect to any asset at any time, the Tax
basis that such asset would have had at such time if no Basis Adjustment had
been made.

 

5

 

 

“Notice” is defined in Section 7.01.

 

“Objection Notice” is defined in Section 2.04(a).

 

“Panel” is defined in Section 7.08(a).

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of Holdings, as the same may be amended from time to time in
accordance with the terms thereof.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Pre-Exchange Transfer” means any direct or indirect transfer (including upon
the death of a member) of one or more Units (i) that occurs prior to an Exchange
of such Units and (ii) to which either Section 734(b) or Section 743(b) of the
Code applies.

 

“Principal” means each of Leonard M. Tannenbaum, Bernard D. Berman, Ivelin M.
Dimitrov, the Tannenbaum Family 2012 Trust, the Bernard D. Berman 2012 Trust and
FSC CT II, Inc. and any other Person that becomes a Principal pursuant to
Section 7.06.

 

“Realized Tax Benefit” means, for a Taxable Year and for all Taxes collectively,
the net excess, if any, of the Hypothetical Tax Liability over the actual
liability for Taxes of the Corporation (or Holdings, but only with respect to
income realized by Holdings the Tax liability for which is allocable to the
Corporation for such Taxable Year using the same methods, elections, conventions
and similar practices used on the relevant Corporation Return), determined, for
the avoidance of doubt, using the “with or without” methodology. If all or a
portion of the actual liability for Taxes of the Corporation (or Holdings, but
only with respect to income realized by Holdings the Tax liability for which is
allocable to the Corporation for such Taxable Year using the same methods,
elections, conventions and similar practices used on the relevant Corporation
Return) for the Taxable Year arises as a result of an audit by a Taxing
Authority of any Taxable Year, the portion of such liability attributable to
such audit shall not be included in determining the Realized Tax Benefit unless
and until there has been a Determination.

 

“Realized Tax Detriment” means, for a Taxable Year and for all Taxes
collectively, the net excess, if any, of the actual liability for Taxes of the
Corporation (or Holdings, but only with respect to income realized by Holdings
the Tax liability for which is allocable to the Corporation for such Taxable
Year using the same methods, elections, conventions and similar practices used
on the relevant Corporation Return) over the Hypothetical Tax Liability for such
Taxable Year determined, for the avoidance of doubt, using the “with or without”
methodology. If all or a portion of the actual liability for Taxes of the
Corporation (or Holdings, but only with respect to income realized by Holdings
the Tax liability for which is allocable to the Corporation for such Taxable
Year using the same methods, elections, conventions and similar practices used
on the relevant Corporation Return) for the Taxable Year arises as a result of
an audit by a Taxing Authority of any Taxable Year, the portion of such
liability attributable to such audit shall not be included in determining the
Realized Tax Detriment unless and until there has been a Determination.

 

6

 

 

“Reconciliation Dispute” has the meaning set forth in Section 7.09.

 

“Reconciliation Procedures” means those procedures set forth in Section 7.09.

 

“Responding Party” is defined in Section 7.08(a).

 

“Schedule” means any Exchange Basis Schedule or Tax Benefit Schedule and the
Early Termination Schedule.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax” means any and all U.S. federal, state, local and foreign tax, assessments
or similar charges that are based on or measured with respect to net income or
profits, whether as an exclusive or on an alternative basis, and any interest
related to such tax.

 

“Tax Benefit Payment” is defined in Section 3.01(b).

 

“Tax Benefit Schedule” is defined in Section 2.03.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including
any information return, claim for refund, amended return and declaration of
estimated Tax.

 

“Taxable Year” means a taxable year of the Corporation as defined in Section
441(b) of the Code or comparable section of state, local or foreign Tax law, as
applicable (and, therefore, for the avoidance of doubt, may include a period of
less than 12 months for which a Tax Return is prepared), in which there is a
Basis Adjustment attributable to an Exchange.

 

“Taxing Authority” means any domestic, foreign, federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any Taxing
authority or any other authority exercising Tax regulatory authority.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant taxable period.

 

“Units” is defined in the Recitals of this Agreement.

 

7

 

 

“Valuation Assumptions” means, as of an Early Termination Date, or following a
Change of Control, as applicable, the assumptions that (i) in each Taxable Year
ending on or after such Early Termination Date, the Corporation will have
sufficient taxable income to fully utilize the deductions in such Taxable Year
attributable to any Basis Adjustment attributable to an Exchange, and Imputed
Interest, (ii) the U.S. federal income tax rates and state, local and foreign
income tax rates that will be in effect for each such Taxable Year will be those
specified for each such Taxable Year by the Code and other law as in effect on
the Early Termination Date, (iii) any loss carryovers generated by any Basis
Adjustment or Imputed Interest and available as of the date of the Early
Termination Schedule will be used by the Corporation on a pro rata basis from
the date of the Early Termination Schedule through the scheduled expiration date
of such loss carryovers, (iv) any non-amortizable assets will be disposed of on
the fifteenth anniversary of the Early Termination Date, provided, however,
that, in the event of a Change of Control, non-amortizable assets shall be
deemed disposed of at the earlier of (A) the time of sale of the relevant asset
and (B) as generally provided in clause (iv) of this definition of Valuation
Assumptions and (v) if, at the Early Termination Date, there are Units that have
not been Exchanged, then each such Unit shall be deemed to be Exchanged for the
Market Value of the Class A Shares and the amount of cash that would be
transferred if the Exchange occurred on the Early Termination Date (for the
avoidance of doubt, this deemed exchange will be treated as giving rise to a
corresponding Basis Adjustment).

 

Section 1.02         Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. References to Articles, Sections, Exhibits and
Schedules are to Articles, Sections, Exhibits and Schedules of this Agreement
unless otherwise specified. All Exhibits and Schedules annexed hereto or
referred to herein are hereby incorporated in and made a part of this Agreement
as if set forth in full herein. Any capitalized terms used in any Exhibit or
Schedule but not otherwise defined therein, shall have the meaning as defined in
this Agreement. Any singular term in this Agreement shall be deemed to include
the plural, and any plural term the singular. Whenever the words “include”,
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation”, whether or not they are in fact
followed by those words or words of like import. “Writing”, “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. References to any agreement or
contract are to that agreement or contract as amended, modified or supplemented
from time to time in accordance with the terms thereof. References to any Person
include the successors and permitted assigns of that Person. References from or
through any date mean, unless otherwise specified, from and including or through
and including, respectively. Reference to any law, rule or regulation means such
law, rule or regulation as amended, modified codified, replaced or reenacted, in
whole or in part, and in effect from time to time, including rules and
regulations promulgated thereunder, and reference to any section or other
provision of any law, rule or regulation means that provision of such law, rule
or regulation from time to time in effect and constituting the substantive
amendment, modification, codification, replacement or reenactment of such
section or other provision.

 

8

 

 

Article 2

DETERMINATION OF CUMULATIVE REALIZED TAX BENEFIT

 

Section 2.01         Basis Adjustment.

 

(a)          Exchange Assets. For purposes of this Agreement, as a result of an
Exchange, Holdings (and each direct and indirect subsidiary of Holdings that is
treated as a partnership for U.S. federal income tax purposes) shall be entitled
to a Basis Adjustment for each Exchange Asset with respect to the Corporation.

 

(b)          Imputed Interest. For the avoidance of doubt, payments made under
this Agreement shall not be treated as resulting in a Basis Adjustment to the
extent such payments are treated as Imputed Interest.

 

Section 2.02         Exchange Basis Schedule. Within 45 calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for each Taxable
Year, the Corporation shall deliver to each Principal a schedule (the “Exchange
Basis Schedule”) that shows, in reasonable detail, for purposes of federal
income Taxes, (a) the actual unadjusted Tax basis of the Exchange Assets as of
each applicable Exchange Date, (b) the Basis Adjustment with respect to the
Exchange Assets as a result of the Exchanges effected in such Taxable Year,
calculated in the aggregate, (c) the period or periods, if any, over which the
Exchange Assets are amortizable and/or depreciable and (d) the period or
periods, if any, over which each Basis Adjustment is amortizable and/or
depreciable (which, for non-amortizable assets, shall be based on the Valuation
Assumptions). The parties expect that substantially all of the Basis Adjustment
with respect to the Exchange Assets will relate to goodwill and/or going concern
value, which adjustment will be amortized over 15 years for U.S. federal income
tax purposes.

 

Section 2.03         Tax Benefit Schedule. Within 45 calendar days after the
filing of the U.S. federal income Tax Return of the Corporation for any Taxable
Year in which there is a Realized Tax Benefit or Realized Tax Detriment, the
Corporation shall provide to each Principal a schedule showing, in reasonable
detail, the calculation of the Realized Tax Benefit or Realized Tax Detriment
for such Taxable Year (a “Tax Benefit Schedule”). The Tax Benefit Schedule will
become final as provided in Section 2.04(a) and may be amended as provided in
Section 2.04(b) (subject to the procedures set forth in Section 2.04(b)).
Notwithstanding any other provision of this Agreement, the Corporation may seek,
at its own expense, an opinion from a nationally recognized law firm regarding
whether any Basis Adjustment with respect to Exchange Assets will result in any
amortization or depreciation being available to the Corporation, and the
Corporation shall be permitted to rely on such opinion in creating any Tax
Benefit Schedule.

 

9

 

 

Section 2.04         Procedures, Amendments.

 

(a)          Procedure. Every time the Corporation delivers to the Applicable
Principal an applicable Schedule under this Agreement, including any Amended
Schedule delivered pursuant to Section 2.04(b), but excluding any Early
Termination Schedule or amended Early Termination Schedule, the Corporation
shall also (i) deliver to the Applicable Principal schedules and work papers
providing reasonable detail regarding the preparation of such Schedule and an
Advisory Firm Letter supporting such Schedule and (ii) allow the Applicable
Principal reasonable access, at no cost to the Applicable Principal, to the
appropriate representatives at the Corporation and the Advisory Firm in
connection with a review of such Schedule. The applicable Schedule shall become
final and binding on all parties unless the Applicable Principal, within 30
calendar days after receiving an Exchange Basis Schedule or amendment thereto or
a Tax Benefit Schedule or amendment thereto, provides the Corporation with
notice of a material objection to such Schedule (“Objection Notice”) made in
good faith. If the parties, for any reason, are unable to successfully resolve
the issues raised in such notice within 30 calendar days of receipt by the
Corporation of an Objection Notice with respect to such Exchange Basis Schedule
or Tax Benefit Schedule, the Corporation and the Applicable Principal shall
employ the reconciliation procedures as described in Section 7.09 (the
“Reconciliation Procedures”).

 

(b)          Amended Schedule. The applicable Schedule for any Taxable Year may
be amended from time to time by the Corporation (i) in connection with a
Determination affecting such Schedule, (ii) to correct material inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Applicable Principal, (iii) to comply with the Expert’s determination
under the Reconciliation Procedures, (iv) to reflect a material change in the
Realized Tax Benefit or Realized Tax Detriment for such Taxable Year
attributable to a carryback or carryforward of a loss or other Tax item to such
Taxable Year, (v) to reflect a material change in the Realized Tax Benefit or
Realized Tax Detriment for such Taxable Year attributable to an amended Tax
Return filed for such Taxable Year, or (vi) to adjust the Exchange Basis
Schedule to take into account payments made pursuant to this Agreement (such
Schedule, an “Amended Schedule”).

 

Article 3

TAX BENEFIT PAYMENTS

 

Section 3.01         Payments.

 

(a)          Within ten business days of a Tax Benefit Schedule that was
delivered to an Applicable Principal becoming final in accordance with Section
2.04(a), the Corporation shall pay to the Applicable Principal for such Taxable
Year the Tax Benefit Payment determined pursuant to Section 3.01(b). Each such
Tax Benefit Payment shall be made by wire transfer of immediately available
funds to a bank account of the Applicable Principal previously designated by
such Principal to the Corporation. For the avoidance of doubt, no Tax Benefit
Payment shall be made in respect of estimated Tax payments, including U.S.
federal income tax payments.

 

10

 

 

(b)          A “Tax Benefit Payment” means an amount, not less than zero, equal
to 85% of the sum of the Net Tax Benefit and the Interest Amount. The “Net Tax
Benefit” for each Taxable Year shall be an amount equal to the excess, if any,
of the Cumulative Net Realized Tax Benefit as of the end of such Taxable Year
over the total amount of payments previously made under this Section 3.01,
excluding payments attributable to the Interest Amount; provided, however, that
no Principal (or other recipient of payments under this Agreement) shall be
required to return any portion of any previously received Tax Benefit Payment
under any circumstances. The “Interest Amount” for a given Taxable Year shall
equal the interest on the Net Tax Benefit for such Taxable Year calculated at
the Agreed Rate from the due date (without regard to extensions) for filing the
Corporation Return with respect to Taxes for the most recently ended Taxable
Year until the Payment Date. The Net Tax Benefit and the Interest Amount shall
be determined separately with respect to each separate Exchange; further, if an
Exchange is made by a Principal (or any of its Affiliates), the Net Tax Benefit
and the Interest Amount therefrom will be paid only to that Principal (or such
Affiliate) or its assignee, whereas if an Exchange is made by a Person other
than a Principal (or any of its Affiliates), the Net Tax Benefit and the
Interest Amount therefrom will be paid to the Principals or their assignees on a
pro rata basis based on the relative Units owned by each Principal and its
Affiliates. Notwithstanding the foregoing, for each Taxable Year ending on or
after the date of a Change of Control, all Tax Benefit Payments, whether paid
with respect to Units that were Exchanged (i) prior to the date of such Change
of Control or (ii) on or after the date of such Change of Control, shall be
calculated by utilizing the assumptions in clauses (i), (iii) and (iv) of the
definition of Valuation Assumptions, substituting in each case the term “the
closing date of a Change of Control” for an “Early Termination Date”.
Notwithstanding anything herein to the contrary, in no event shall the aggregate
Tax Benefit Payments to any Principal (other than amounts treated as interest
under the Code) in respect of the Exchanges under this Agreement exceed an
amount equal to 85% of the portion of the Exchange Price paid to such Principal
pursuant to such Exchanges.

 

Section 3.02         No Duplicative Payments. It is intended that the provisions
of this Agreement will not result in duplicative payment of any amount
(including interest) required under this Agreement. It is also intended that the
provisions of this Agreement will result in 85% of the Corporation’s Cumulative
Net Realized Tax Benefit, and the Interest Amount thereon, being paid to the
Principals (including their Affiliates) pursuant to this Agreement. The
provisions of this Agreement shall be construed in the appropriate manner so
that such intentions are realized.

 

Section 3.03         Pro Rata Payments. For the avoidance of doubt, to the
extent that (i) the Corporation’s deductions with respect to any Basis
Adjustment are limited in a particular Taxable Year or (ii) the Corporation
lacks sufficient funds to satisfy or is prevented under any credit agreement or
other arrangement from satisfying its obligations to make all Tax Benefit
Payments due in a particular Taxable Year, the limitation on the deduction, or
the Tax Benefit Payments that may be made, as the case may be, shall be taken
into account or made for the Applicable Principal on a pro rata basis which
reflects the proportion of the total amount of deductions attributable to such
Principal relative to the aggregate deductions for all of the Principals (as
determined by the Corporation in good faith and exercising reasonable
discretion).

 

11

 

 

Article 4

TERMINATION

 

Section 4.01         Early Termination and Breach of Agreement.

 

(a)          The Corporation may terminate this Agreement with respect to all of
the Units held (or previously held and Exchanged) by all Principals at any time
by paying to the Principals the Early Termination Payment; provided, however,
that this Agreement shall terminate only upon the receipt of the Early
Termination Payment by all Principals, and provided, further, that the
Corporation may withdraw any notice to execute its termination rights under this
Section 4.01(a) prior to the time at which any Early Termination Payment has
been paid. Upon payment of the Early Termination Payments by the Corporation,
neither the Principals nor the Corporation shall have any further payment
obligations under this Agreement, other than for any (i) Tax Benefit Payment
agreed by the Corporation and the Applicable Principal (each acting in good
faith) to be due and payable but unpaid as of the Early Termination Notice and
(ii) Tax Benefit Payment due for the Taxable Year ending with or including the
date of the Early Termination Notice (except to the extent that the amount
described in clause (ii) is included in the Early Termination Payment). For the
avoidance of doubt, if an Exchange occurs after the Corporation makes the Early
Termination Payments with respect to all Principals, the Corporation shall have
no obligations under this Agreement with respect to such Exchange, and its only
obligations under this Agreement in such case shall be its obligations to all
Principals under Section 4.03(a).

 

(b)          In the event that the Corporation breaches any of its material
obligations under this Agreement, whether as a result of failure to make any
payment when due, failure to honor any other material obligation required
hereunder or by operation of law as a result of the rejection of this Agreement
in a case commenced under the Bankruptcy Code, Title 11, U.S.C., or otherwise,
then all obligations hereunder shall be accelerated and such obligations shall
be calculated as if an Early Termination Notice had been delivered on the date
of such breach and shall include, but shall not be limited to, (i) the Early
Termination Payment calculated as if an Early Termination Notice had been
delivered on the date of a breach, (ii) any Tax Benefit Payment agreed by the
Corporation acting in good faith and any Applicable Principal to be due and
payable but unpaid as of the date of a breach, and (iii) any Tax Benefit Payment
due for the Taxable Year ending with or including the date of a breach.
Notwithstanding the foregoing, in the event that the Corporation breaches this
Agreement, the Principals shall be entitled to elect to receive the amounts set
forth in clauses (i), (ii) and (iii) above or to seek specific performance of
the terms hereof. The parties agree that the failure to make any payment due
pursuant to this Agreement within three months of the date such payment is due
shall be deemed to be a breach of a material obligation under this Agreement for
all purposes of this Agreement, and that it shall not be considered to be a
breach of a material obligation under this Agreement to make a payment due
pursuant to this Agreement within three months of the date such payment is due.

 

(c)          The Corporation, Holdings and each of the Principals hereby
acknowledge that, as of the date of this Agreement, the aggregate value of the
Tax Benefit Payments cannot reasonably be ascertained for U.S. federal income
tax or other applicable Tax purposes.

 

Section 4.02         Early Termination Notice. If the Corporation chooses to
exercise its right of early termination under Section 4.01 above, the
Corporation shall deliver to each present or former Principal a notice of such
intention to exercise such right (“Early Termination Notice”) and a schedule
(the “Early Termination Schedule”) specifying the Corporation’s intention to
exercise such right and showing in reasonable detail the calculation of the
Early Termination Payment. The Early Termination Schedule shall become final and
binding on all parties unless an Applicable Principal, within 30 calendar days
after receiving the Early Termination Schedule, provides the Corporation with
notice of a material objection to such Schedule made in good faith (“Material
Objection Notice”). If the parties, for any reason, are unable to successfully
resolve the issues raised in such notice within 30 calendar days after receipt
by the Corporation of the Material Objection Notice, the Corporation and the
relevant Principal shall employ the Reconciliation Procedures as described in
Section 7.09 of this Agreement.

 

12

 

 

Section 4.03         Payment upon Early Termination.

 

(a)          Within ten Business Days after the Early Termination Schedule has
become final and binding, the Corporation shall pay to each Applicable Principal
an amount equal to the Early Termination Payment. Such payment shall be made by
wire transfer of immediately available funds to a bank account designated by the
Applicable Principal.

 

(b)          The “Early Termination Payment” as of the date of the delivery of
an Early Termination Schedule shall equal with respect to the Applicable
Principal the present value, discounted at the Early Termination Rate as of such
date, of all Tax Benefit Payments that would be required to be paid by the
Corporation to the Applicable Principal beginning from the Early Termination
Date and assuming that the Valuation Assumptions are applied.

 

Article 5

SUBORDINATION AND LATE PAYMENTS

 

Section 5.01         Late Payments by the Corporation. The amount of all or any
portion of any Exchange Payment not made to any Principal when due under the
terms of this Agreement shall be payable together with any interest thereon,
computed at the Default Rate and commencing from the date on which such Exchange
Payment was due and payable.

 

Article 6

NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.01         Principal Participation in the Corporation and Holding’s
Tax Matters. Except as otherwise provided herein, the Corporation shall have
full responsibility for, and sole discretion over, all Tax matters related to
this Agreement concerning the Corporation and Holdings, including the
preparation, filing or amending of any Tax Return and defending, contesting or
settling any issue pertaining to Taxes. Notwithstanding the foregoing, the
Corporation shall notify each relevant Principal of, and keep such Principal
reasonably informed with respect to the portion of any audit of the Corporation
and Holdings by a Taxing Authority the outcome of which is reasonably expected
to affect such Principal’s rights and obligations under this Agreement, and
shall provide to such Principal reasonable opportunity to provide information
and other input to the Corporation, Holdings and their respective advisors
concerning the conduct of any such portion of such audit; provided, however,
that the Corporation and Holdings shall not be required to take any action that
is inconsistent with any provision of the Partnership Agreement.

 

Section 6.02         Consistency. Except upon the written advice of an Advisory
Firm, the Corporation and the Applicable Principal agree to report and cause to
be reported for all purposes, including U.S. federal, state, local and foreign
Tax purposes and financial reporting purposes, all Tax-related items (including
the Basis Adjustment and each Tax Benefit Payment) in a manner consistent with
that specified by the Corporation in any Schedule required to be provided by or
on behalf of the Corporation under this Agreement. Any Dispute concerning such
advice shall be subject to the terms of Section 7.09. In the event that an
Advisory Firm is replaced, such replacement Advisory Firm shall be required to
perform its services under this Agreement using procedures and methodologies
consistent with the previous Advisory Firm, unless (a) otherwise required by law
or the terms of this Agreement or (b) the Corporation and the Applicable
Principal agree to the use of other procedures and methodologies.

 

13

 

 

Section 6.03         Cooperation. The Applicable Principal shall (a) furnish to
the Corporation in a timely manner such information, documents and other
materials as the Corporation may reasonably request for purposes of making any
determination or computation necessary or appropriate under this Agreement,
preparing any Tax Return or contesting or defending any audit, examination or
controversy with any Taxing Authority, (b) make itself available to the
Corporation and its representatives to provide explanations of documents and
materials and such other information as the Corporation or its representatives
may reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter
described in clause (a) above. The Corporation shall reimburse the Applicable
Principal for any reasonable and documented third-party costs and expenses
incurred pursuant to this Section 6.03.

 

Article 7

 

MISCELLANEOUS

 

Section 7.01         Notices. Any notice, request, claim, demand, approval,
consent, waiver or other communication required or permitted to be given to any
party in connection with this Agreement (each, a “Notice”) shall be in writing
and shall be (a) delivered in person, (b) sent by facsimile transmission (with
the original thereof also contemporaneously given by another method specified in
this Section 7.01), (c) sent by a nationally-recognized overnight courier
service, or (d) sent by certified or registered mail (postage prepaid, return
receipt requested), at the following locations (or at such other location for a
party as shall be specified to the other parties by like Notice). Any Notice
shall only be duly given and effective upon receipt (or refusal of receipt).

 

If to either the Corporation or Holdings, to:

 

777 West Putnam Avenue, 3rd Floor

Greenwich, CT 06830

Attention: Leonard M. Tannenbaum

Bernard D. Berman

E-mail:

 

with a copy to:

 

Proskauer Rose LLP

Eleven Times Square

New York, NY 10036

Attention: Frank Lopez

E-mail:

 

14

 

 

Holdings shall forward any applicable communication to a Principal to such
Principal’s address, e-mail address or facsimile number as shown in the books
and records of Holdings.

 

Section 7.02         Counterparts. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall, taken together, be deemed to be one and the same instrument.

 

Section 7.03         Entire Agreement; No Third-Party Beneficiaries. This
Agreement constitutes the entire agreement among the parties hereto and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any Person
other than the parties hereto and their respective heirs, successors, legal
representatives and permitted assigns, any rights or remedies hereunder.

 

Section 7.04         Governing Law. This Agreement shall be governed by,
construed and enforced in accordance with, the laws of New York, without regard
to the conflict of laws principles thereof that would mandate the application of
the laws of another jurisdiction.

 

Section 7.05         Severability. If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void or unenforceable, all other terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party. Upon such a
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 7.06         Successors; Assignment; Amendments; and Waivers.

 

(a)          No Principal may assign this Agreement to any person without the
prior written consent of the Corporation; provided, however, that (i) to the
extent Units are transferred in accordance with the terms of the Partnership
Agreement, the transferring Principal shall have the option to assign to the
transferee of such Units the transferring Principal’s rights under this
Agreement with respect to such transferred Units, as long as such transferee has
executed and delivered, or, in connection with such transfer, executes and
delivers, a joinder to this Agreement, in form and substance substantially
similar to Exhibit A to this Agreement, agreeing to become a “Principal” for all
purposes of this Agreement, except as otherwise provided in such joinder, and
(ii) once an Exchange has occurred, any and all payments that may become payable
to a Principal pursuant to this Agreement with respect to the Exchanged Units
may be assigned to any Person or Persons as long as any such Person has executed
and delivered, or, in connection with such assignment, executes and delivers, a
joinder to this Agreement, in form and substance substantially similar to
Exhibit A to this Agreement, agreeing to be bound by Section 7.12 and
acknowledging specifically the terms of Section 7.06(b). For the avoidance of
doubt, if a Principal transfers Units but does not assign to the transferee of
such Units such Principal’s rights under this Agreement with respect to such
transferred Units, such Principal shall continue to be entitled to receive the
Tax Benefit Payments arising in respect of a subsequent Exchange of such Units.

 

15

 

 

(b)          Notwithstanding the foregoing provisions of this Section 7.06, no
transferee described in clause (i) of the first sentence of Section 7.06(a)
shall have the right to enforce the provisions of Section 2.04, 4.02, or 6.02 of
this Agreement, and no assignee described in clause (ii) of the first sentence
of Section 7.06(a) shall have any rights under this Agreement except for the
right to enforce its right to receive payments under this Agreement.

 

(c)          No provision of this Agreement may be amended unless such amendment
is approved in writing by each of the Corporation and Holdings and by Principals
who would be entitled to receive at least two-thirds of the Early Termination
Payments payable to all Principals hereunder if the Corporation had exercised
its right of early termination on the date of the most recent Exchange prior to
such amendment (excluding, for purposes of this sentence, all payments made to
any Principal pursuant to this Agreement since the date of such most recent
Exchange); provided, however, that no such amendment shall be effective if such
amendment would have a disproportionate effect on the payments certain
Principals will or may receive under this Agreement unless all such Principals
disproportionately effected consent in writing to such amendment. No provision
of this Agreement may be waived unless such waiver is in writing and signed by
the party against whom the waiver is to be effective.

 

(d)          Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, permitted assigns, heirs, executors, administrators and legal
representatives. The Corporation shall require and cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporation, by written
agreement, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place. Notwithstanding anything to the contrary
herein, in the event a Principal transfers his Units to a Permitted Transferee,
excluding any other Principal, such Principal shall have the right, on behalf of
such transferee, to enforce the provisions of Sections 2.04, 4.02 or 6.02 with
respect to such transferred Units.

 

Section 7.07         Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

16

 

 

Section 7.08         Resolution of Disputes.

 

(a)          Any and all claims, disputes and other disagreements arising
hereunder (each, a “Dispute”) which are not governed by Section 7.09, including
any ancillary claims of any party, arising out of, relating to or in connection
with the validity, negotiation, execution, interpretation, performance or
non-performance of this Agreement (including the validity, scope and
enforceability of this Section 7.08 and Section 7.09) shall be governed by this
Section 7.08. The parties hereto shall attempt in good faith to resolve all
Disputes by negotiation. If a Dispute between the parties hereto cannot be
resolved in such manner, such Dispute shall, at the request of any party, after
providing written notice to the other party or parties to the Dispute, be
submitted to arbitration in New York in accordance with the Commercial
Arbitration Rules of the American Arbitration Association then in effect. The
proceeding shall be confidential. The party initially asserting the Dispute (the
“Initiating Party”) shall notify the other party (the “Responding Party”) of the
name and address of the arbitrator chosen by the Initiating Party and shall
specifically describe the Dispute in issue to be submitted to arbitration.
Within 30 days of receipt of such notification, the Responding Party shall
notify the Initiating Party of its answer to the Dispute, any counterclaim which
it wishes to assert in the arbitration and the name and address of the
arbitrator chosen by the Responding Party. If the Responding Party does not
appoint an arbitrator during such 30-day period, appointment of the second
arbitrator shall be made by the American Arbitration Association upon request of
the Initiating Party. The two arbitrators so chosen or appointed shall choose a
third arbitrator, who shall serve as president of the panel of arbitrators (the
“Panel”) thus composed. If the two arbitrators so chosen or appointed fail to
agree upon the choice of a third arbitrator within 30 days from the appointment
of the second arbitrator, the third arbitrator will be appointed by the American
Arbitration Association upon the request of the arbitrators or either of the
parties. In all cases, the arbitrators must be persons who have substantial
experience in tax matters and are lawyers admitted to the practice of law in the
State of New York. The arbitrators will act by majority decisions. Any decision
of the arbitrators shall (i) be rendered in writing and shall bear the
signatures of at least two arbitrators, and (ii) identify the members of the
Panel, and the time and place of the award granted. Absent fraud or manifest
error, any such decision of the Panel shall be final, conclusive and binding on
the parties to the arbitration and enforceable by a court of competent
jurisdiction. The expenses of the arbitration shall be borne equally by the
parties to the arbitration; provided, however, that each party shall pay for and
bear the costs of its own experts, evidence and legal counsel, unless the
arbitrator rules otherwise in the arbitration. The parties shall complete all
discovery within 30 days after the Panel is composed, shall complete the
presentation of evidence to the Panel within 15 days after the completion of
discovery, and a final decision with respect to the matter submitted to
arbitration shall be rendered within 15 days after the completion of
presentation of evidence. The parties hereto shall cause to be kept a record of
the proceedings of any matter submitted to arbitration hereunder. Performance
under this Agreement shall continue if reasonably possible during any
arbitration proceedings. In addition to monetary damages, the arbitrator shall
be empowered to award equitable relief, including an injunction and specific
performance of any obligation under this Agreement. The arbitrator is not
empowered to award damages in excess of compensatory damages, and each party
hereby irrevocably waives any right to recover punitive, exemplary or similar
damages with respect to any Dispute. The award shall be the sole and exclusive
remedy between the parties regarding any claims, counterclaims, issues, or
accounting presented to the arbitral tribunal. Judgment upon any award may be
entered and enforced in any court having jurisdiction over a party or any of its
assets.

 

(b)          Notwithstanding the provisions of Section 7.08(a), the Corporation
may bring an action or special proceeding in any court of competent jurisdiction
for the purpose of compelling a party to arbitrate, seeking temporary or
preliminary relief in aid of an arbitration hereunder, and/or enforcing an
arbitration award and, for the purposes of this Section 7.08(b), each Principal
(i) expressly consents to the application of Section 7.08(c) to any such action
or proceeding, (ii) agrees that proof shall not be required that monetary
damages for breach of the provisions of this Agreement would be difficult to
calculate and that remedies at law would be inadequate, and (iii) irrevocably
appoints the Corporation as such Principal’s agent for service of process in
connection with any such action or proceeding and agrees that service of process
upon such agent, who shall promptly advise such Principal in writing of any such
service of process, shall be deemed in every respect effective service of
process upon the Principal in any such action or proceeding.

 

17

 

 

(c)          The parties hereto agree that any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby that is
brought in accordance with Section 7.08(b) shall be brought and maintained
exclusively in the United States District Court for the Southern District of New
York or the Supreme Court of the State of New York located in the County of New
York. Each of the parties irrevocably consents to submit to the personal
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding. Process in any such suit, action or
proceeding in such courts may be served, and shall be effective, on any party
anywhere in the world, whether within or without the jurisdiction of any such
court, by any of the methods specified for the giving of Notices pursuant to
Section 7.01. Each of the parties irrevocably waives, to the fullest extent
permitted by law, any objection or defense that it may now or hereafter have
based on venue, inconvenience of forum, the lack of personal jurisdiction and
the adequacy of service of process (as long as the party was provided Notice in
accordance with the methods specified in Section 7.01) in any suit action or
proceeding brought in such courts. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
SEEKING TO ENFORCE ANY PROVISION OF, OR BASED ON ANY MATTER ARISING OUT OF OR IN
CONNECTION WITH, THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 7.09         Reconciliation. In the event that the Corporation and the
relevant Principal are unable to resolve a disagreement with respect to the
matters governed by Sections 2.04, 4.02 and 6.02 within the relevant period
designated in this Agreement (“Reconciliation Dispute”), the Reconciliation
Dispute shall be submitted for determination to a nationally recognized expert
(the “Expert”) in the particular area of disagreement mutually acceptable to
both parties. The Expert shall be a partner in a nationally recognized
accounting firm or a law firm (other than the Advisory Firm), and the Expert
shall not, and the firm that employs the Expert shall not, have any material
relationship with either the Corporation or the relevant Principal or other
actual or potential conflict of interest. If the parties are unable to agree on
an Expert within 15 days of receipt by the respondent(s) of written notice of a
Reconciliation Dispute, the Expert shall be appointed by the International
Chamber of Commerce Centre for Expertise. The Expert shall resolve any matter
relating to the Exchange Basis Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within 30 calendar days and shall
resolve any matter relating to a Tax Benefit Schedule or an amendment thereto
within 15 calendar days or as soon thereafter as is reasonably practicable, in
each case after the matter has been submitted to the Expert for resolution.
Notwithstanding the preceding sentence, if the matter is not resolved before any
payment that is the subject of a disagreement would be due (in the absence of
such disagreement) or any Tax Return reflecting the subject of a disagreement is
due, the undisputed amount shall be paid on such date and such Tax Return may be
filed as prepared by the Corporation, subject to adjustment or amendment upon
resolution. In the event that this reconciliation provision is utilized, the
fees of the Expert shall be paid in proportion to the manner in which the
dispute is resolved, such that, for example, if the entire dispute is resolved
in favor of the Corporation, the relevant Principal shall pay all of the fees,
or if the items in dispute are resolved 50% in favor of the Corporation and 50%
in favor of the relevant Principal, each of the Corporation and the relevant
Principal shall pay 50% of the fees of the Expert. Any Dispute as to whether a
Dispute is a Reconciliation Dispute within the meaning of this Section 7.09
shall be decided by the Expert. The Expert shall finally determine any
Reconciliation Dispute and the determinations of the Expert pursuant to this
Section 7.09 shall be binding on the Corporation and the relevant Principal and
may be entered and enforced in any court having jurisdiction.

 

18

 

 

Section 7.10         Withholding. The Corporation shall be entitled to deduct
and withhold from any payment payable pursuant to this Agreement such amounts as
the Corporation is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of state, local or foreign Tax law.
To the extent that amounts are so withheld and paid over to the appropriate
Taxing Authority by the Corporation, such withheld amounts shall be treated for
all purposes of this Agreement as having been paid to the Applicable Principal.

 

Section 7.11         Admission of the Corporation into a Consolidated Group;
Transfers of Corporate Assets.

 

(a)          If the Corporation becomes a member of an affiliated or
consolidated group of corporations that files a consolidated income Tax Return
pursuant to Sections 1501, et seq. of the Code or any corresponding provisions
of state, local or foreign law, then: (i) the provisions of this Agreement shall
be applied with respect to the group as a whole; and (ii) Tax Benefit Payments,
Early Termination Payments and other applicable items hereunder shall be
computed with reference to the consolidated taxable income of the group as a
whole.

 

(b)          If any entity that is obligated to make an Exchange Payment
hereunder transfers one or more assets to a corporation with which such entity
does not file a consolidated Tax Return pursuant to Section 1501 of the Code,
such entity, for purposes of calculating the amount of any Exchange Payment
(e.g., calculating the gross income of the entity and determining the Realized
Tax Benefit of such entity) due hereunder, shall be treated as having disposed
of such asset in a fully taxable transaction on the date of such contribution.
The consideration deemed to be received by such entity shall be equal to the
fair market value of the contributed asset, plus (i) the amount of debt to which
such asset is subject, in the case of a contribution of an encumbered asset or
(ii) the amount of debt allocated to such asset, in the case of a contribution
of a partnership interest.

 



19

 

 

Section 7.12         Confidentiality.

 

(a)          Each Principal and assignee acknowledges and agrees that the
information of the Corporation and of its Affiliates is confidential and, except
in the course of performing any duties as necessary for the Corporation and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporation and its Affiliates and successors, concerning
Holdings and its Affiliates and successors or the other Principals, learned by
the Principal heretofore or hereafter. This Section 7.12(a) shall not apply to
(i) any information that has been made publicly available by the Corporation or
any of its Affiliates, becomes public knowledge (except as a result of an act of
such Principal in violation of this Agreement) or is generally known to the
business community and (ii) the disclosure of information to the extent
necessary for a Principal to prepare and file his or her Tax Returns, to respond
to any inquiries regarding the same from any Taxing authority or to prosecute or
defend any action, proceeding or audit by any Taxing authority with respect to
such returns. Notwithstanding anything to the contrary herein, each Principal
and assignee (and each employee, representative or other agent of such Principal
or assignee, as applicable) may disclose to any and all Persons, without
limitation of any kind, the Tax treatment and Tax structure of the Corporation,
Holdings, the Principals and their Affiliates, and any of their transactions,
and all materials of any kind (including opinions or other Tax analyses) that
are provided to the Principals relating to such Tax treatment and Tax structure.

 

(b)          If a Principal or assignee commits a breach, or threatens to commit
a breach, of any of the provisions of Section 7.12(a), the Corporation shall
have the right and remedy to have the provisions of Section 7.12(a) specifically
enforced by injunctive relief or otherwise by any court of competent
jurisdiction without the need to post any bond or other security, it being
acknowledged and agreed that any such breach or threatened breach shall cause
irreparable injury to the Corporation or any of its Subsidiaries or the other
Principals and the accounts and funds managed by the Corporation and that money
damages alone shall not provide an adequate remedy to such Persons. Such rights
and remedies shall be in addition to, and not in lieu of, any other rights and
remedies available at law or in equity.

 

Section 7.13         Partnerships. The Corporation hereby agrees that, to the
extent it acquires a general partnership interest, managing member interest or
similar interest in any Person after the date hereof, it shall cause such Person
to execute and deliver a joinder to this Agreement and such Person shall be
treated as a “partnership” for all purposes of this Agreement.

 

[Signature page follows.]

 

20

 

 

IN WITNESS WHEREOF, the Corporation, Holdings and each Principal have duly
executed this Agreement as of the date first written above.

 

  FIFTH STREET ASSET MANAGEMENT INC.         By: /s/ Leonard M. Tannenbaum    
Name: Leonard M. Tannenbaum     Title: Chief Executive Officer         FIFTH
STREET HOLDINGS L.P.         By:   /s/ Leonard M. Tannenbaum     Name: Leonard
M. Tannenbaum     Title: General Partner

 

 

 

 

  PRINCIPALS:         /s/ Leonard M. Tannenbaum   Leonard M. Tannenbaum        
/s/ Bernard D. Berman   Bernard D. Berman         /s/ Ivelin M. Dimitrov  
Ivelin M. Dimitrov         TANNENBAUM FAMILY 2012 TRUST         By:   /s/
Bernard D. Berman     Name: Bernard D. Berman     Title:Trustee         BERNARD
D. BERMAN 2012 TRUST         By: /s/ William F. Meehan     Name: William F.
Meehan     Title:Trustee         By: /s/ Nicole H. Berman     Name: Nicole H.
Berman     Title: Trustree         FSC CT II, INC.         By: /s/ Leonard M.
Tannenbaum     Name: Leonard M. Tannenbaum     Title:Chief Executive Officer



 

2

 

 

EXHIBIT A

JOINDER

 

This JOINDER (this “Joinder”) to the Tax Receivable Agreement (as defined
below), dated as of ____________, by and among Fifth Street Asset Management
Inc. (the “Corporation”), Fifth Street Holdings L.P., (“Holdings”) and
______________ (“Permitted Transferee”).

 

WHEREAS, on ____________, the Permitted Transferee acquired (the “Acquisition”)
___ Units in Holdings (the “Interests” and, together with all other Interests
hereinafter acquired by the Permitted Transferee from Transferor and its
Permitted Transferees (as defined in the Tax Receivable Agreement dated as of
________, 2014 (as the same may be amended from time to time, the “Tax
Receivable Agreement”), among the Corporation, Holdings and the other parties
thereto), the “Acquired Interests”) from ______________ (“Transferor”); and

 

WHEREAS, Transferor, in connection with the Acquisition, has required Permitted
Transferee to execute and deliver this Joinder pursuant to Section 7.06 of the
Tax Receivable Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound, Permitted Transferee hereby agrees as follows:

 

Section 1.1           Definitions. To the extent capitalized words used in this
Joinder are not defined in this Joinder, such words shall have the respective
meanings set forth in the Tax Receivable Agreement.

 

Section 1.2           Joinder. Permitted Transferee hereby acknowledges and
agrees to become a “Principal” (as defined in the Tax Receivable Agreement) for
all purposes of the Tax Receivable Agreement, including but not limited to,
being bound by Sections 2.04, 4.02, 6.01, 6.02 and 7.12 of the Tax Receivable
Agreement, with respect to the Acquired Interests, and any other Interests
Permitted Transferee acquires hereafter. Permitted Transferee hereby
acknowledges the terms of Section 7.06(b) of the Tax Receivable Agreement.

 

Section 1.3           Notice. Any notice, request, consent, claim, demand,
approval, waiver or other communication hereunder to Permitted Transferee shall
be delivered or sent to Permitted Transferee at the address set forth on the
signature page hereto in accordance with Section 7.01 of the Tax Receivable
Agreement.

 

Section 1.4           Governing Law. THIS JOINDER SHALL BE GOVERNED BY,
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD MANDATE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Signature page follows.]

 

A-1

 

 

IN WITNESS WHEREOF, this Joinder has been duly executed and delivered by
Permitted Transferee as of the date first above written.

 

  [PERMITTED TRANSFEREE]           Name:   Address:       Address for Notices:

 

Signature Page for Joinder by ____________

to the Tax Receivable Agreement

 

 

 